In an action by an unemaneipated minor against her deceased father’s estate to recover damages for personal injuries, the appeal is from a judgment dismissing the amended complaint on the opening statement to the jury by counsel for appellant. It was stated in *945the opening, in effect, that the child was a passenger in a motor vehicle which her father was driving, that he fell asleep and the vehicle ran into a pillar of an elevated railroad, that he had previously fallen asleep for a few seconds, and had awakened just before the occurrence, that is, when the motor vehicle was stopped because of a traffic signal, at which time he said he was tired and sleepy, and that shortly after this he refused to heed a request to stop because of his condition, saying that he was not far from his destination, which wias about a mile away. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.